Title: From George Washington to Charles Morgan, 28 June 1795
From: Washington, George
To: Morgan, Charles


          
            Sir,
            Philadelphia 28th June 1795.
          
          Business, and other circumstances, have prevented my acknowledging the receipt of your letter of the 23d of April until now, that I do it by Mr Ross.
          I have seen Colo. Cannon, and in strong terms have represented to him the impropriety of his delay in furnishing you with a statement of the concerns between him (in my behalf) and the tenants in the Counties of Fayette & Washington, & in

not making a final settlement of all the accounts between us. If any dependence can be placed in his assurances, he would as soon as he returned home be ready to render his accounts, and give in the statement which has been required of him—but he is continually reducing the Rents under pretence of allowing for improvements. This, to be sure, is singular enough, for fencing &ca of Plantations or farms which have been settled fifteen or twenty years. If the tenants on Millers run have carried wheat to Colo. Cannon’s Mill, it behoves them to receive payment for it, and therewith to discharge their Rents to you; for I shall look to them and not to him, from whom I can get nothing without more trouble than it is worth—and who ought not to have concerned himself with the business after it was put into your hands which are due after that period.
          It would be well to ascertain what is due from Colo. Shreve on account of Rent as soon as possible, for he will receive no conveyance of the land on which he lives until all the arrearages due thereon (as well as the first payment of the purchase money) are paid up.
          Having experienced more plag⟨ue⟩ than profit in collecting the rents of my lands in the counties beforementioned⟨.⟩ It is my intention to sell both tracts, if I can obtain what I conceive to be the worth of them as leases therefore mig⟨ht⟩ impede the sale, I am not disposed at this time, under these circumstances to give any. Among the papers which were deposited in the hands of Colo. Cannon, were copies of the Surveys of my lands on the Ohio & great Kanhawa; if these should have been received by you, I request that they may be given, or by some safe conveyance sent, to Mr Ross your Senator. And I pray you to write me, as soon as you can, what state my business is in with the Tenants—what sum you have actually received on account of Rent—what you have a prospect of soon receiving, and what is due. In short, I wish to know what the real situation of my affairs, as they respect these tracts is.
          I do not ⟨recollect⟩ any business which the United States have, at this time, that require Surveyors nor likely to be until a land Office is opened—& when this will happen I know no more than you do. I am Sir Your very Hble Servt
          
            Go: Washington
          
         